Citation Nr: 1742909	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to December 1966, from July 1968 to July 1970, and from October 1985 to December 1987.  These matters arise before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).

The case came before the Board in May 2013, at which time it was remanded for further development.  At that time, the Board pointed out that the issues concerning increased and higher initial evaluations for peripheral neuropathy of the lower and upper extremities were not then properly before the Board, as a statement of the case (SOC) as to these issues had not as yet been issued.  The Board remanded these claims for development pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO provided the Veteran with an SOC identifying these issues in May 2015.  Neither the Veteran nor his representative submitted an appeal perfecting these issues on appeal.  These issues are therefore not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service-connected diabetes mellitus requires prescribed oral hypoglycemic agents and injected insulin with restricted diet but no doctor-ordered restricted activities. 

2.  The Veteran's service-connected disabilities met the schedular criteria for TDIU, and the evidence supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by letters dated in October 2008, June 2013, and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran responded in October 2008 and March 2014 that he had no further evidence, and that VA should proceed with his claim for diabetes mellitus (DM).  

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The record shows the AOJ has obtained service treatment records, VA treatment records, and afforded the Veteran VA examinations.  In addition, the case was remanded in May 2013 for additional development to include, VA records and a current VA examination.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).
II. Increased Evaluation

The Veteran seeks a higher initial evaluation for his DM.

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

In the present case, service connection for DM was granted in an August 2002 rating decision, and evaluated as 20 percent disabling, effective August 24, 2002.  This evaluation has been confirmed and continued to the present.  He filed his current claim in October 2008.

Diagnostic Code (DC) 7913 contemplates a 20 percent disability evaluation for DM that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is warranted for DM that requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is granted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

Note (1) following DC 7913 states that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.

Note (2) following DC 7193 states that when DM has been conclusively diagnosed, a glucose tolerance test is not to be requested solely for rating purposes.

Medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id., 366-67.  The conjunctive "and" is also present in criteria for 60 and 100 under the DC.

In addition, the successive nature of the rating criteria for DM-i.e., the evaluation for each higher disability rating includes the criteria of each lower disability rating-provides that if a component is not met at any one level, the Veteran can only be rated at the level that did not required the missing component.  In other words, to warrant a 40 percent evaluation, the evidence must show that the Veteran's DM is characterized by the need for insulin, restricted diet and regulation of activities, whereas the 20 percent evaluation requires only hypoglycemic agent or insulin and restricted diet.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

At the outset, the Board notes that the Veteran has been granted separate service connection for peripheral neuropathy of the left and right lower extremities, and upper extremities.  Each extremity has been evaluated as separately compensable under DC 8525-8520 and 8599-8525 for the left and right lower extremities, respectively; and under DC 8515, each, for the upper extremities.  In addition, the Veteran has been awarded a separate but non-compensable evaluation under 7522 for erectile dysfunction as the result of DM.  He is receiving special monthly compensation for the loss of use of a creative organ, and is receiving bilateral factors for the lower and upper extremities.  As noted above, these evaluations are not on appeal.  As such, evaluations for bilateral upper and lower extremities, and for erectile dysfunction, are not at issue.  

Turning to the evidence, VA treatment records reflect that the Veteran has required prescribed insulin by injection and prescribed oral hypoglycemic agents to treat his DM.  In addition, he has been told to restrict his diet in order to lose weight in conjunction with his DM, as well as his blood pressure.  However, nowhere in the medical evidence is it reflected that the Veteran's activities have been regulated or restricted due to his DM.  See CAPRI records dated from 2009-2015 (rec'd on 4/17/2015); see also VA Treatment Records (Columbia) 2007-2008 (rec'd 10/14/2008); VA Treatment Records (Columbia Dorn) 2009 (rec'd 1/23/2009); and VA Treatment Records (Columbia) 2009 (rec'd 4/2/2009).  

VA examinations for DM dated in October 2008, September 2009, and January 2015 confirm the need for prescribed oral hypoglycemic and injected insulin medications.  These examination reports, however, do not reflect that the Veteran's activities have been regulated.  The 2008 VA examination report reflected that the Veteran was able to work in his flower garden and walk for exercise.  The Veteran denied doctor ordered periods of incapacitation in the past 12 months.  The examiner in September 2009 also noted that the Veteran followed a restricted diet, but observed that the DM did not affect the Veteran's activities of daily living.  In 2015, the examiner observed that the Veteran's activities had not been regulated.  The 2008 report reflected the examiner's observation that the Veteran's DM was not optimally controlled, given elevated A1c levels.  Reports in 2009 and 2015 also showed elevated levels of A1c.  Notwithstanding, these reports reveal that the Veteran has had no episodes of ketoacidosis or hypoglycemic reactions, to include any required hospitalization.  In addition, the Veteran reported needing to see his diabetic health care provider only every four months in 2008 and 2009, and less than twice a month in 2015.

The 2008, 2009, and 2015 examination reports show no symptoms of DM other than those already service connected and evaluated under different diagnostic codes:  peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  As mentioned above, in the introduction, these evaluations are not part of this appeal.

In sum, the medical evidence reflects the Veteran's DM is characterized by a need for both prescribed hypoglycemic oral agents and injected insulin, and restricted diet but no regulation of activities.  Other symptoms, such as elevated A1c levels and the Veteran's reported need to see his physician more frequently, are not accompanied by other symptoms that are required to meet the higher criteria, namely, regulated activities for 40 percent and upward, and episodes of ketoacidosis or hypoglycemic reactions for 60 percent and upward.  Thus, the manifestations for an evaluation greater than 20 percent are not present.

The Veteran argues for a higher evaluation on his report that his blood sugar levels have been difficult to control and has required continuous treatment.  See July 2013 Statement of Veteran (rec'd 7/9/2013).  Unfortunately, the need for medication to control the Veteran's sugar levels is contemplated by the requirements for a 20 percent evaluation under DC 7913.  And, as above stated, to warrant a 40 percent evaluation under DC 7913 the Veteran's DM must require insulin, restricted diet and regulation of activities.  Regulated activities require medical evidence of same.  See Camacho, supra.  As reflected above, the medical evidence does not reflect that the Veteran's activities are regulated due to his DM.  The record does not show, and the Veteran does not state, that he has the medical credentials to determine his activities have been regulated.  The Board has carefully considered the lay evidence of record, but absent medical training, certification, or other supporting medical findings, cannot find that the Veteran's lay statements alone are sufficient to warrant an higher evaluation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d, 1372, 1376-7 (Fed. Cir. 2007).  

The Veteran's representative requested consideration of the assignment of an extraschedular evaluation for his DM under 38 C.F.R. § 3.321.  However, the Board finds there is no basis upon which to award an extraschedular rating for DM in this case.

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.  The Veteran's representative asserts that although the Veteran has not been given physician-directed restrictions on strenuous physical activities as an effort to control diabetic complications or prevent injury, service-connected muscular-skeletal disabilities impose physical restrictions on the Veteran's ability to participate in physical activities.  However, the Veteran is not service connected for any muscular-skeletal disabilities.  He is service connected for peripheral neuropathy, erectile dysfunction, hearing loss, and tinnitus.  Further, as clearly indicated above, his DM has not been shown to require regulation of activities.  There is no indication that the schedular criteria are otherwise inadequate.  Accordingly, referral for 38 C.F.R. § 3.321 is not warranted.

In sum, the criteria for an evaluation greater than 20 percent are not met, there is no reasonable doubt to be resolved, and an evaluation greater than 20 percent for DM is not warranted.  

III. TDIU

The Veteran seeks TDIU.  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

A finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities is not required under 38 C.F.R. § 4.16; only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran is service connected for bilateral hearing loss, evaluated as 40 percent from August 30, 2004; for DM, evaluated by 20 percent from May 8, 2001, for peripheral neuropathy of left and right feet, associated with DM, evaluated as 10 percent from August 30, 2004 and 20 percent from October 3, 2008, each; tinnitus evaluated as 10 percent disabling from November 14, 2001; peripheral neuropathy, left and right upper extremity, associated with DM, evaluated as 10 percent from October 3, 2008; and erectile dysfunction associated with DM, noncompensably evaluated from May 8, 2001.  His total combined evaluation was 70 percent from August 30, 2004, and 80 percent from October 3, 2008.  Thus, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  He has a single disability evaluated at 40 percent, bilateral hearing loss, and a disability evaluation of 70% from August 30, 2004 and of 80% from October 3, 2008.

The question now becomes whether or not the Veteran is unemployable due to his service-connected disabilities.

The Veteran avers that his service-connected disabilities render him unemployable.  Specifically, he argued in a July 2013 statement that he retired from his last job due to medical issues.  His DM, then uncontrollable, caused fatigue and an inability to concentrate.  

VA examinations do not offer much in the way of opinion concerning the Veteran's unemployability.  The 2015 VA examinations show that DM was not found to render him unemployable, but that his peripheral neuropathy had a negative impact on employment.  The physician's rationale in the first instance was that the Veteran had not required hospitalization for his DM.  But, concerning peripheral neuropathy, the examiner observed that the Veteran had worked with machines, and that the peripheral neuropathy, particularly of the lower extremities, caused lessened sensation.  See January 2015 VA Examinations for DM and Peripheral Neuropathy, pp. 3, 8-9.  The October 2008 VA examination report reflects that the Veteran reported loss of strength and tiredness resulting from DM, and numbness in his bilateral upper and lower extremities due to peripheral neuropathy.  He also reported burning in his feet.  See October 2008 VA Examination Reports for DM and Peripheral Neuropathy, pp. 1-2.  

As above noted, the Veteran stated he retired from work due to his medical disabilities.  A VA Form 21-4192 shows that the Veteran retired effective September 2007 as a purchasing agent, and that he receives an annuity payment.  No further information has been received concerning the conditions of his retirement.

The Board observes that the Veteran is also service connected for hearing loss, at a 40 percent level.  When viewed in conjunction with service-connected loss of sensation in his lower extremities-which has been found to negatively impact his unemployability, service-connected loss of sensation in his upper extremities and his severe service-connected hearing acuity, the Board finds the evidence, in aggregate, supports a finding that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities overall.

TDIU is warranted.


ORDER

Entitlement to an evaluation greater than 20 percent for DM is denied.

TDIU is granted, subject to the laws and regulations granting the disbursement of funds.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


